Case 2:21-cv-03298-RGK-MAR Document 19-7 Filed 07/21/21 Page 1 of 3 Page ID #:82




                                    EXHIBIT F
                                       22
Case 2:21-cv-03298-RGK-MAR Document 19-7 Filed 07/21/21 Page 2 of 3 Page ID #:83




                                    EXHIBIT F
                                       23
Case 2:21-cv-03298-RGK-MAR Document 19-7 Filed 07/21/21 Page 3 of 3 Page ID #:84




                                  EXHIBIT F
                                     24
